Exhibit Illinois Power Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 3 Months Ended Year Ended March 31, December 31, 2008 2007 Net income from continuing operations $ 2,631 $ 25,780 Add- Taxes based on income 1,821 15,341 Net income before income taxes 4,452 41,121 Add- fixed charges: Interest on long term debt(1) 21,804 69,085 Estimated interest cost within rental expense 85 234 Amortization of net debt premium, discount, expenses and losses 2,189 8,454 Total fixed charges 24,078 77,773 Earnings available for fixed charges 28,530 118,894 Ratio of earnings to fixed charges 1.18 1.52 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 574 2,294 Adjustment to pre-tax basis 397 1,365 971 3,659 Combined fixed charges and preferred stock dividend requirements $ 25,049 $ 81,432 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 1.13 1.46 (1)Includes FIN 48 interest expense
